     Case 2:19-cv-01662-JAM-KJN Document 14 Filed 05/12/20 Page 1 of 1

 1                                   UNITED STATES DISTRICT COURT

 2                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 3

 4   JIMMY RAY RAMOS,                                   No. 2: 19-cv-1662 JAM KJN P
 5                      Plaintiff,
 6          v.                                          ORDER
 7   M. SPEARMAN,
 8                      Defendants.
 9

10          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

11   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

12   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

13          On March 25, 2020, the magistrate judge filed findings and recommendations herein

14   which were served on plaintiff and which contained notice to plaintiff that any objections to the

15   findings and recommendations were to be filed within thirty days. Plaintiff has not filed

16   objections to the findings and recommendations.

17          The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20          1. The findings and recommendations filed March 25, 2020, are adopted in full; and

21          2. This action is dismissed.

22
     DATED: May 11, 2020
23

24                                                  /s/ John A. Mendez____________                _____

25                                                  UNITED STATES DISTRICT COURT JUDGE

26

27

28
                                                       1
